Citation Nr: 9900293	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  98-08 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to service connection for a left knee condition 
as secondary to the service-connected right knee disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1942 to July 
1945.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal of an April 1998 rating decision of the RO.  



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has a left knee condition 
secondary to his service-connected right knee disability.  He 
attributes the left knee condition to his favoring of the 
left knee in order to compensate for his right knee 
disability.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence supports the claim of service connection.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.  

2.  The veteran is shown to have a left knee osteoarthritis 
which is likely due to his service-connected right knee 
disability.  



CONCLUSION OF LAW

The veterans left knee osteoarthritis is the proximate 
result of his service-connected right knee disability.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.310 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veterans 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection also may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  

The veteran contends that he has a left knee condition 
secondary to his service-connected right knee disability.  He 
testified at a hearing at the RO before a Member of the 
Board, that he attributed the left knee condition to his 
favoring of the left knee in order to compensate for his 
right knee disability.  

In January 1998, the veteran was afforded a VA examination.  
At that time, a history of progressive symptomatology 
referable to the left knee and culminating in surgery and 
ultimately a total left knee replacement was noted.  Based on 
the examination, the overall impression was that that veteran 
clearly had evidence of progressive osteoarthritis of both 
knees.  In response to the question of whether the left knee 
osteoarthritis was secondarily related to chronic problems 
involving the right knee, the examining physician indicated 
that such a finding was difficult to ascertain.  He noted, 
however, that it is very possible that his left knee 
progressive osteoarthritis has, in fact, been secondary to 
secondary stresses from his problematic right knee service-
connected injury.  He recommended obtaining records from 
the veterans orthopedist, Patrick Carolan, M.D., who had 
been treating him since the early 1980s and had performed all 
of the veterans knee surgeries.  

In support of his claim, the veteran submitted numerous 
treatment records from Dr. Carolan.  In addition, at his 
hearing in August 1998, the veteran submitted a letter 
prepared by Dr. Carolan opining as to the etiology of the 
veterans left knee pathology.  According to Dr. Carolans 
statement, it was his opinion that the asymmetric stress on 
the left knee over the years enhanced the development of 
progressive osteoarthritic changes in that knee.  He 
definitively stated that in his opinion, the left knee 
disability is directly and causedly [sic] related to the 
overloading associated with the problems present within his 
right knee.  

Based on its review of the evidence as a whole, the Board 
finds that the preponderance of the evidence supports the 
claim of service connection for a left knee osteoarthritis as 
secondary to the service-connected right knee disability.  
The Board notes significantly that the VA examining physician 
noted that a correlation between the left and right knee 
conditions was possible.  He further appeared to place great 
reliance for clarification of this observation on a review of 
records from the veterans treating orthopedist, Dr. Carolan, 
who definitively stated that the veterans left knee 
osteoarthritic changes were causally related to overuse 
associated with compensation for the right knee disability.  

Thus, the Board finds that service connection for a left knee 
osteoarthritis is warranted.  



ORDER

Service connection for a left knee osteoarthritis is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  
- 2 -
